Citation Nr: 1522075	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  07-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to effective dates prior to May 17, 2006, for the grant of respective
30 percent ratings for cold weather residuals of the right and left lower extremities. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1953 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006, March 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The September 2012 rating decision denied the Veteran TDIU and the Veteran submitted a notice of disagreement within the same month. The RO has not issued a Statement of the Case as to this issue and it is therefore REMANDED for further appellate proceedings. 

The issue of entitlement to earlier effective dates is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire increased rating period, the Veteran's bilateral pes planus symptomatology did not more nearly approximate pronounced symptomatology, with marked pronation, marked inward displacement, and severe spasm of the Achilles tendon upon manipulation, unimproved by orthopedic shoes or appliances.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for an increased rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claim was received, the RO advised the Veteran by an October 2009 letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA and identified private treatment records for which authorization forms were received. During the pendency of the appeal, the Veteran suggested that he was in receipt of Social Security Administration (SSA) disability benefits. VA contacted SSA to procure any records in their possession. In a March 2011 reply, SSA advised VA that the Veteran's folder had been destroyed. Therefore, the Board finds that any further attempts to procure records from SSA would be futile, as it would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

The Veteran's bilateral pes planus is currently evaluated under Diagnostic Code 5276. Under that diagnostic code, a non-compensable rating is warranted for mild symptoms relieved by built-up shoe or arch support. A 10 percent rating is warranted for moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet. For severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, unilateral flatfoot warrants a 20 percent rating and bilateral flatfoot warrants a 30 percent rating. For pronounced bilateral flatfoot disability demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation which is not improved by orthopedic shoes or appliances, a 30 percent rating is warranted for unilateral flatfoot and a 50 percent raging is warranted for bilateral flatfoot. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board observes that the words "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 	

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2014). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of increased ratings. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.


Analysis

Reviewing the evidence for the increased rating period, in an August 2008 private treatment record, a private examiner reported experiencing pain to palpation of the plantar-central heel on the left foot. The examiner diagnosed calcaneas bursitis and left foot pain. 

In an April 2009 VA treatment record, a VA examiner diagnosed bilateral foot pain, probably due to gout and/or alcoholic peripheral neuropathy. 

In a November 2009 VA medical examination report, the Veteran reported experiencing constant, severe pain in both feet, measuring a seven on a scale of 10. The Veteran indicated that he had been treating the disorder with morphine with good results. The Veteran indicated that he was not employed and had not worked in several years due to his feet. The Veteran indicated that the condition affected activities of daily living, including performing chores, dressing, bathing, toileting, food preparation, and driving. The Veteran stated that he had flare-up pain, measuring a 10 on a scale of 10, every day, lasting at least an hour. The Veteran indicated that, during flare-ups, he could stand for less than 10 minutes or walk for less than 100 yards. 

Upon examination, the examiner noted that the Veteran's feet were without calluses, corns, edema, or evidence of flat feet. The examiner found no pain on manipulation of the midline Achilles, painful motion, or restricted motion. The examiner reported finding tenderness at the first metatarsophalangeal with valgus deformities of 
20 degrees bilaterally, and abnormal weightbearing with an antalgic gait without weakness or instability. The examiner reported finding vascular calcifications upon X-ray examination. The examiner diagnosed bilateral vascular calcifications, bilateral cold injuries to the feet, mild bilateral hallux valgus deformities, and no finding of pes planus upon objective X-ray examination.

In an October 2012 VA medical examination report, the Veteran stated that he had been told that he had "fallen arches" during service and that they had "gotten worse through the years." The Veteran reported purchasing his own inserts to treat his condition and denied any other treatment. 

Upon examination, the examiner noted that the Veteran had pain in both feet, accentuated upon usage; and pain upon manipulation of the feet, accentuated upon manipulation. The examiner indicated that these symptoms were not relieved by usage of arch supports of orthotics. The examiner found that the Veteran had extreme tenderness of plantar surfaces of the feet that was improved by orthopedic shoes or appliances. The examiner indicated that the Veteran had decreased longitudinal arch height on weight bearing bilaterally; bilateral inward bowing of the Achilles tendon; and a weight-bearing line falling over or medial to the great toe The examiner found no evidence of: marked deformity of either foot (pronation, abduction, etc.); marked pronation of the foot; a lower extremity deformity other than pes planus, causing alteration of the weight-bearing line; or marked inward displacement and severe spasm of the Achilles tendon on manipulation. The examiner indicated that the Veteran did not use any assistive devices, other than corrective shoes or orthotic inserts, as a normal mode of locomotion. The examiner found that the Veteran's flatfoot disability did not cause functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. 

The examiner diagnosed pes planus and plantar fasciitis. The examiner stated that the disability did not impact the Veteran's ability to work. When asked to clarify that finding, directly quoting the Veteran, the examiner wrote that the Veteran had "not worked since 1978," mostly due to a back disorder. 

In a February 2013 addendum to the October 2012 VA medical examination report, the VA examiner stated that the Veteran had bilateral swelling upon use of the feet and characteristic calluses on both sides of the foot.

For the entire increased rating period under appeal, the evidence does not indicate that the Veteran's bilateral pes planus disability symptomatology more nearly approximated that required for a higher percent rating under Diagnostic Code 5276. During the October 2012 VA medical examination, the VA examiner noted that the Veteran experienced extreme tenderness of the plantar surfaces of the feet bilaterally, one of the criteria for a 50 percent rating. 

However, the record for the increased rating period contains no evidence that the Veteran's bilateral pes planus disorder was manifested, either unilaterally or bilaterally, by symptomatology more nearly approximating pronounced symptomatology, with marked pronation and marked inward displacement and severe spasm of the Achilles tendon on manipulation which is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement, to include upon flare-up. See DeLuca, 8 Vet. App. at 206-07. Throughout the increased rating period, the Veteran has reported experiencing pain in his feet. However, the record contains no evidence, either lay or medical, suggesting that the Veteran's pes planus, either unilaterally or bilaterally, more nearly approximated the pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation required for a higher rating. Id. 

For the entire increased rating period under appeal, the disability picture for the Veteran's pes planus disability has not more nearly approximated the criteria for an increased rating in excess of 30 percent and the benefit of the doubt rule is not applicable to that portion of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's pes planus disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected pes planus disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's pes planus is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5276, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's pes planus disability has been manifested by severe pes planus symptomatology, bilaterally, with objective evidence of pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities. 38 C.F.R. § 4.71a. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Although the Veteran is service connected for another foot disability, specifically cold weather residuals of the lower extremities, the Veteran has not claimed and the record does not contain evidence suggesting that his service-connected foot disabilities have created additional disability symptomatology that can be attributed only to the combined effect of those conditions. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the pes planus disability, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's pes planus, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 30 percent for bilateral pes planus is denied. 


REMAND

In December 2010, in compliance with the Court's decision, the Board remanded the Veteran's claim to provide the Veteran with an opportunity to provide more evidence of any cold weather residual symptomatology existing prior to May 17, 2006. In its Remand instructions, the Board specified that the AOJ was to contact the Veteran and "specifically request that the Veteran submit any [evidence] showing when his disability worsened." As the AOJ did not perform the actions as requested by the Board, an additional remand is necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran in order to ascertain if the Veteran has received any VA, non-VA, or other medical treatment for cold injury residuals prior to May 17, 2006 that is not evidenced by the current record. IN SO DOING, SPECIFICALLY REQUEST THAT THE VETERAN SUBMIT ANY EVIDENCE SHOWING WHEN HIS DISABILITY WORSENED AND TO WHAT EXTENT.

APART FROM ANY INFORMATION PROVIDED BY THE AOJ, THE VETERAN IS CURRENTLY ADVISED THAT SUCH EVIDENCE WOULD INCLUDE  BUT IS NOT LIMITED TO:

ANY MEDICAL STATEMENTS, REPORTS, PHYSICIAN'S LETTERS AND EXPENSE RECEIPTS, PHARMACY AND OR PRESCRIPTIONS FOR TREATMENT OF HIS COLD WEATHER INJURY RESIDUALS, AND;
ANY NON-MEDICAL EVIDENCE SUCH AS STATEMENTS OF FAMILY MEMBERS, FRIENDS, COLLEAGUES, CO-WORKERS, WORK SUPERVISORS, DATED PHOTOS, WORK RECORDS SHOWING EXCUSALS OR OTHER MODIFICATIONS FROM WORK SCHEDULES.

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. Then obtain these records and associate them with the claims folder. If any identified records are unavailable, the Veteran must be so informed and provided an opportunity to submit any personal copies in his possession.

2.  Issue a Statement of the Case to the Veteran regarding the denial of a TDIU, and advise him of the need to submit a substantive appeal. The conduct any further appellate proceedings. 

If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


